Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152001 & (28)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee/
            Cross-Appellant,
  v                                                               SC: 152001
                                                                  COA: 318479
                                                                  Grand Traverse CC: 13-011601-FC
  RYAN LOWELL BAILEY,
          Defendant-Appellant/
          Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 2, 2015
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2015
         s1008
                                                                               Clerk